DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1. 	Claims 25-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 25, 34 and 35, Gallagher et al (US 2008/0125120 A1) teaches a method (see Abstract, “method”) comprising: 
 	a first communication network (see Gallagher’s claims 36, 45, 49, 55 and 58, “first communication network” and “second communication network”, where Gallagher’s “first communication network” reads on Applicant’s “second communication network”), 
 	receiving a message from a second communication network (see Gallagher’s claim 49, “receiving a registration request message from a particular service region of the first communication network”.  In this case, Gallagher’s “first communication network” reads on Applicant’s “second communication network”), 
 	wherein at least a portion of the message relates to an agreement with the second communication network (also see Gallagher’s claim 49, “determining from the registration message whether a telecommunication device in the particular service region is permitted access to the first communication network”); and 
 	performing an automated verification of information in the message at the first communication network to determine compliance with an agreement (also see Gallagher’s claim 49, “determining from the registration message whether a telecommunication device in the particular service region is permitted access to the first communication network”).
 	Gallagher et al (US 2008/0125120 A1) fails to teach receiving a message at a first communication network from a second communication network, wherein at least a portion of the message relates to a service level agreement between the first communication network and the second communication network; and performing an automated verification of information in the message at the first communication network to determine compliance with the service level agreement; wherein the message receiving step is performed by a security edge protection proxy function of the first communication network and the automated verification performing step is performed by a service level agreement management function of the first communication network; wherein the security edge protection proxy function and the service level agreement management function are executed by at least one processing device comprising a processor operatively coupled to a memory.  
  	Dependent claims 26-33 and 36-44 are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Gupta et al (US 2018/0176141 A1). 	
 	Saltsidis et al (US 2011/0026397 A1).
 	Klassen et al (US 6,711,137 B1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642